FILED
                             NOT FOR PUBLICATION                            NOV 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



THOMAS RANDALL HARGROVE;                         Nos. 11-35470
MICHAEL STEVEN NOVAK,                                 11-35518

               Plaintiffs - Appellants,          D.C. No. 2:10-cv-00363-RBL

  v.
                                                 MEMORANDUM *
WASHINGTON STATE DEPARTMENT
OF CORRECTIONS; et al.,

               Defendants - Appellees.



                    Appeals from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                                                          **
                          Submitted November 13, 2012

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       In these consolidated appeals, Washington state prisoners Thomas Randall

Hargrove and Michael Steven Novak appeal pro se from the district court’s




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment dismissing their 42 U.S.C. § 1983 action alleging First Amendment

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal for failure to exhaust. O’Guinn v. Lovelock Corr. Ctr.,

502 F.3d 1056, 1059 (9th Cir. 2007). We may affirm on any ground supported by

the record, id., and we affirm.

      Dismissal for failure to exhaust was proper because plaintiffs failed to

demonstrate that they fully exhausted administrative remedies prior to filing suit.

See McKinney v. Carey, 311 F.3d 1198, 1199-1200 (9th Cir. 2002) (per curiam)

(requiring dismissal without prejudice when there is no pre-suit exhaustion).

      Plaintiffs’ contention that the district court failed to conduct a de novo

review is unavailing.

      AFFIRMED.




                                           2                                       11-35470